DOWNEY, Judge.
On August 8, 1974, appellee filed a claim of lien for $27,780.81 in which it stated that the work had commenced in July 1973 and had been completed on May 21, 19-On September 5, 1974, appellee filed an amended claim of lien for less money and stated that the work was completed on May 21, 1974.
Appellee’s complaint to foreclose a mechanic’s lien has both claims of lien attached, and the body of the complaint alleges the reason for filing the amended claim. A motion to dismiss the complaint on the grounds that the amended claim of lien was untimely and the original claim was incomplete was denied. Appellants seek review of the order denying their motion to dismiss.
Unquestionably the amended claim of lien filed some 107 days after the work was completed is void on its face. Stern v. Perma-Stress, Inc., Fla.App.1961, 134 So.2d 509. However, at least at this stage of the proceeding, the original claim of lien appears adequate to support the complaint. Accordingly, the trial court was correct in denying the motion to dismiss.
The order appealed from is affirmed.
CROSS, J., and SCHULZ, GEORGE E., Associate Judge, concur.